Citation Nr: 0107743	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(2).  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to January 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the RO.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that the most recent VA examination 
of the veteran was undertaken in May 1998 and did not include 
a full assessment of the veteran's back condition or his 
bilateral peripheral vascular disease.  The Board notes in 
this regard that any examination should include pertinent 
findings to afford evaluation of the claimed conditions in 
terms of the Rating Schedule.  

It is pertinent to note in this regard that, in September 
1998, the veteran was hospitalized by VA because of a clotted 
right femoral popliteal bypass graft.  

In addition, in correspondence dated on August 12, 1999, the 
veteran noted that he was continuing to receive treatment at 
the VA Medical Center in Wilmington, Delaware and was, in 
fact, scheduled to be seen that day.  

As a result, the Board finds that a contemporaneous 
examination to determine the current severity of all of the 
veteran's various disabilities, as well as association with 
the claims file of any pertinent records of treatment or 
evaluation, would materially assist in the adjudication of 
the veteran's claim.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since April 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured 
and associate them with the claims 
folder.  All VA treatment records not 
previously obtained should be added to 
the claims folder.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain updated employment information.  
This should include determining whether 
he has applied for or is currently 
receiving Social Security benefits or 
other disability benefits.  

3.  In addition, the RO should schedule 
the veteran for a VA examination(s) in 
order to fully evaluate the current 
nature and extent of his various 
disabilities.  All indicated tests, as 
well as any indicated specialist 
examinations, must be conducted.  The 
claims file must be made available for 
review by all examiner(s) in connection 
with the evaluation(s).  The examiner 
should elicit from the veteran and record 
a full employment and medical history.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the veteran is prevented from 
working at substantial gainful employment 
due to innocently acquired disability.  A 
complete rationale for any opinion 
expressed must be provided.  

4.  After undertaking any additional 
development deemed appropriate, including 
examinations of any additional 
disabilities, each disability found 
should be assigned a rating.  The Board 
notes that the rating schedule criteria 
for evaluating diseases of the arteries 
and veins were amended during the 
pendency of the veteran's claim; 
consequently, the RO should consider the 
Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) ("where the law 
or regulation changes after a claim has 
been filed or reopened but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to the appellant generally 
applies").  The evaluations assigned for 
the veteran's disabilities which can be 
considered for pension purposes should 
then be combined under the combined 
rating tables of the Rating Schedule.  
38 C.F.R. § 4.25 (2000).  The RO should 
also consider the "average person" test 
provided under 38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 2000) and 38 C.F.R. 
§ 4.15 (2000).  Talley v. Derwinski, 
2 Vet.App. 282 (1992); Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  

5.  If the veteran's claim for 
nonservice-connected pension benefits 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (2000) and the 
permanency requirements under 38 C.F.R. 
§ 4.17 (2000) are met, and if so, whether 
the veteran is unemployable as a result 
of "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  

6.  If the veteran's claim for 
nonservice-connected pension benefits 
remains denied and the veteran is found 
not to meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran's 
disabilities nevertheless warrant 
consideration of the criteria for a 
determination of "unemployable" under 
38 C.F.R. § 3.321(b)(2) (2000).  

7.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

8.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran 
should be provided with a Supplemental 
Statement of the Case, which contains the 
criteria of the Rating Schedule under 
which each of the veteran's disabilities 
has been evaluated, as well as an 
explanation of the criteria of the 
"average person" standard and the 
"unemployability" standard, and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




